Citation Nr: 1235204	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable increased disability evaluation for the Veteran's priapism.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from July 1980 to July 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's priapism.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   


FINDING OF FACT

The Veteran's chronic priapism residuals have been objectively shown to be manifested by no more than a fully functional implanted penile pump and no penile deformities or other abnormalities.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's priapism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  The Board observes that VA issued several VCAA notices to the Veteran including a September 2008 notice which informed him of the evidence generally needed to support a claim of entitlement to an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The September 2008 VCAA notice was issued to the Veteran prior to the February 2009 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the April 2010 statement of the case (SOC) and the December 2011 supplemental statement of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded multiple VA examinations.  The examination reports are of record.  In January 2012, the Veteran requested a hearing before a VA Decision Review Officer (DRO).  In March 2012, the Veteran withdrew his hearing request.  

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II.  Historical Review

The report of a March 2007 VA examination for compensation purposes states that the Veteran underwent a digital rectal examination at a VA medical center in October 2006; experienced priapism; underwent two detumescence procedures; and subsequently experienced chronic erectile dysfunction.  In August 2007, the RO granted compensation under the provisions of 38 U.S.C.A. § 1151 for priapism; assigned a noncompensable evaluation for that disability; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the awards as of October 17, 2006.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule does not specifically address priapism.  In such situations, it is permissible to evaluate the Veteran's service-connected disorder under provisions of the rating schedule which pertain to a closely-related disease or injury which is analogous in terms of the function affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20 (2011).  The Board finds that priapism is analogous to penile deformity as both disabilities are potentially manifested by erectile dysfunction and other functional impairment.  

Deformity of the penis with loss of erectile power warrants assignment of a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  In every instance where the rating schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

A September 2007 medical evaluation from J. Cummings, M.D., indicates that the Veteran complained of erectile dysfunction which was not responsive to medication.  An October 2007 written statement from Dr. Cummings conveys that the Veteran would experience "long-term erectile dysfunction."  

In his July 2008 claim for an increased evaluation, the Veteran indicated that he had not been intimate with his wife since his episode of priapism.  

An October 2008 physical evaluation from M. Peterson, M.D., reports that the Veteran complained of an inability to have an erection since October 2006 and "his marriage was about to fall apart because of it."  He stated that his penis had been "slashed" during the October 2006 treatment of his priapism.  The doctor observed no penile deformities or abnormalities.  The Veteran was diagnosed with "priapism secondary to colonoscopy procedure" and "erectile dysfunction refractory to medication and pump."  

In a November 2009 written statement, the Veteran advanced that his priapism warranted assignment of a 20 percent evaluation.  

VA clinical documentation dated in September 2010 and October 2010 indicates that the Veteran underwent surgical implantation of penile pump prosthesis.  

In an October 2011 written statement, the Veteran reported that "my erection looks deformed to me because it doesn't have a head on it."  

At a November 2011 VA examination for compensation purposes, the Veteran reported that "his sexual function is not what it used to be" and he and his wife were "not happy with the pump."  On physical evaluation, the examiner noted that the "implanted penile pump functions normally and when pumped up, the penis is erect."  No penile deformities were identified.  The Veteran was diagnosed with an "implanted penile prosthesis."  The examiner commented that "there is no technical reason why he should not have children" as "his anatomy intact and he can ejaculate."  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's chronic priapism residuals have been objectively shown to be manifested by no more than a fully functional implanted penile pump and no penile deformities or other abnormalities.  

The Veteran asserts that a compensable evaluation is warranted as he has penile deformities and due to the impact of his disability upon his relationship with his wife.  The Board notes that the Veteran has been awarded special monthly compensation based on the loss of use of a creative organ.  While the Veteran is clearly competent to make observations as to a chronic penile deformity, the Board finds that his statements are not credible in light of the repeated private and VA physical evaluations which specifically found no penile deformity.  Given the lack of any obvious deformity, the Board further finds that the medical findings are more competent and probative as to the existence of any actual deformity during the relevant time frame on appeal.  Consequently, in the absence of objective evidence of penile deformity, the Board finds that a compensable evaluation under Diagnostic Code 7522 is not warranted at any point during the relevant time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected priapism under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  The Veteran's priapism is essentially asymptomatic.  Special monthly compensation based on the loss of use of a creative organ has been awarded.  The established criteria found in 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011) reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  


ORDER

A compensable evaluation for the Veteran's priapism is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


